Citation Nr: 0503648	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the purpose of 
accrued benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945, and January 1951 to March 1952.  The veteran 
died in August 2000, and the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which declined to grant an increased rating for PTSD for the 
purpose of accrued benefits.  

Initially, the veteran had sought an increased rating for 
PTSD in April 1998.  In September 1999, the Board denied the 
claim, and the veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  After the 
veteran died, the Court dismissed the appeal in October 2000, 
and the Board followed suit in April 2001.  The appellant's 
current claim for accrued benefits is therefore based upon 
the veteran's pending claim (at the time of his death) for an 
increased rating for PTSD.

Also, it is noted that the Board has remanded the appellant's 
case twice (in April and September 2003) for proper 
notification of applicable laws and regulations.  As 
described further below, the remand instructions were 
fulfilled, and the case is ready for decision.  



FINDINGS OF FACT

1.  The veteran's PTSD was manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal thoughts; inability to 
establish and maintain effective relationships; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous depression; and difficulty in adapting to 
stressful circumstances.  

2.  The veteran's service-connected PTSD did not manifest as 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for 
the veteran's service-connected PTSD have been met, for the 
purpose of accrued benefits.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in a March 2004 letter.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The two recent Board remands asked VA to 
send proper VCAA notification to the veteran.  The letter 
recited the legal elements of a claim for an increased 
rating.  VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Also, the letter 
listed the evidence VA had received in connection with the 
appellant's claim.  

The March 2004 letter was issued after the October 2000 
rating decision.  The Court in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefit.  In a case, however, where a claim was pending 
before VCAA enactment, the Court "specifically recognizes 
where . . . notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a) / § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id. at 120.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id.  In this case VA provided the appellant with content-
complying notice, and as such, fulfilled the preceding 
requirements.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been met.  

The appellant's representative contends that the March 2004 
letter did not comply with the Board's September 2003 remand 
instructions for the RO to include in the notification letter 
a recitation of the applicable laws and regulations 
implementing the VCAA.  Though the March 2004 letter did not 
exhaustively list these laws and regulations, the December 
2004 supplemental statement of the case (SSOC) did provide 
such a list.  As such, the appellant received sufficient 
notification as per the Board remand instructions.   

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 C.F.R. § 3.159.  As the September 2003 Board remand 
pointed out, claims for accrued benefits must only be 
considered based upon the evidence on file at the date of 
death, which includes evidence constructively in VA's 
possession such as VA or Government records in existence at 
the time of the veteran's death.  The March 2004 letter 
informed the appellant of this standard.  Of record is a July 
1998 VA examination, and VA obtained treatment records from 
the Boise VA Medical Center from July 1998 to August 2000.  
In July 2003, the appellant's representative submitted a 
statement that the appellant had no further evidence to 
offer.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
opinion if necessary.  A medical opinion is not necessary, 
however, because the record contains sufficient medical 
evidence to decide the claim, and the remaining task before 
the Board is to apply the laws and regulations to the facts 
already of record.    

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.


I.  Facts

Of record is a July 1997 VA examination.  The examiner 
observed that the veteran was seasonally dressed, and showed 
a range of affect appropriate to subject matter.  The 
veteran's thinking processes were sequential, pertinent, and 
relevant.  His thought content showed no evidence of 
delusions, obsession, or compulsions.  He denied 
hallucinations.  The veteran was oriented to time, place, and 
person.  

The veteran stated that he had combat nightmares about every 
two to three months, and every so often awoke cold and 
breathing hard.  When asked to comment on how the veteran's 
current PTSD disorder symptoms impacted his life, the veteran 
could not be of assistance.  The veteran admitted that he 
spent most of his days watching television and had no 
activities.  He did not have social activities with his wife 
on a regular basis.  The examiner assigned a Global 
Assessment of Functioning (GAF) of between 50 and 60, due to 
moderate symptoms of PTSD with depressive features.  

VA medical records from 1998 indicate the veteran continued 
to receive treatment for PTSD.  For example, a September 1998 
note referred to recurrent major depression and PTSD.  In 
November 1998, the veteran was crying and asking if 
counseling was going to help him.  Apparently at an earlier 
interview the veteran related that he had seen Kamikaze 
attacks and corpses on ship.  He had not emoted at that time, 
but was clearly disturbed later.  The veteran expressed dread 
about starting PTSD treatment because of being afraid to 
discuss memories.  The veteran had frequent intrusive 
thoughts about the war.  

In March 1999, the veteran complained of intermittent 
depression, and reported that he felt fairly good some days, 
but other days was depressed and felt like life was not worth 
living, though he did not have thoughts of suicide.  In April 
1999, the veteran related increased dreams and intrusive 
thoughts of the war.  He tried to avoid thinking about it, 
but the news of fighting in Kosovo and other events triggered 
thoughts of his own experiences in World War II and Korea.  
He had problems falling asleep, and then staying asleep.  He 
felt "on edge" all the time.  As a consequence of his PTSD, 
he tended to get more depressed and at times wished he was 
dead.  When he got upset about the war, he also had increased 
problems with his bowels and bladder, and was frequently 
incontinent.  He did not like to go anywhere because of all 
of his problems, and was very limited in his activities.  

After an adjustment in medication, reports from July and 
August 1999 reflected that the veteran still reported having 
some good days, and some bad days.  Thoughts and dreams about 
the war, however, were unchanged.

In October 1999, the veteran did not have much energy, and 
had trouble concentrating.  He continued to have dreams and 
intrusive thoughts of the war.  The veteran stated that he 
felt somewhat alienated from his wife and family.  

In November 1999, the veteran reported that he did not enjoy 
much in life, and thought he would be better off dead at 
times, though he reported no thoughts of suicide.  The 
thoughts and dreams about the war remained unchanged.  

In May 2000, the veteran reported that while he was sleeping 
better, the PTSD symptoms remained static.  Again, the 
examiner noted that though the veteran did not express 
thoughts of suicide, he continued to relate that he did not 
think he had much to live for.  

In June 2000, the veteran continued to feel depressed, and 
had started having occasional thoughts of suicide, but denied 
any plan.  Later that month, the veteran continued to report 
intrusive thoughts and dreams about the war.  

The veteran underwent a VA examination in July 2000.  The 
examiner noted that the assessment had been put off due to 
the veteran's admission to the hospital for other health 
problems.  The examiner noted that a CT scan of the head had 
found diffuse atrophy with some vascular calcification of the 
arteries.  This was relevant in the context of getting an 
adequate C & P examination at that stage in the veteran's 
life for the purpose of assessing the current status and 
impact of his PTSD.  

The veteran's subjective complaints concerning PTSD symptoms 
tended to relate to his worries about life, and his wife.  A 
mental status examination found that the veteran knew the 
time, and was therefore essentially oriented.  When asked to 
name the current president and four immediate predecessors in 
order he could name Clinton and Bush and no others.  He named 
the first President.  The veteran knew what he had for dinner 
the night before.  He knew where he lived when he was six 
years old.  He learned the three words to be recalled after a 
five-minute delay in one trial.  He recalled all three after 
the delay.  The veteran's memory as assessed was essentially 
intact.  

The veteran had a rather good fund of general information.  
He was able to talk about the recent outbreak of fires.  He 
knew the number of weeks in a year.  He knew who the 
President was during the Civil War.  He was able to name five 
of the six states that border Idaho.  The veteran was unable 
to do the serial seven's task, suggesting some problems in 
sustaining attention and concentration.  In regards to verbal 
abstract reasoning, the veteran was unable to interpret 
proverbs.  He was able, however, to find similarities between 
some disparate objects, but not the most disparate pairs.  

The examiner stated that it was important to note that the 
veteran's performance was probably reflective of his highest 
level of functioning, as he had been receiving substantial 
care in the hospital.  Outside of the institutional 
environment, however, the veteran's chances of sustaining 
that level of living was poor with suspected consequent 
changes in his mental status.

The examiner concluded that it was not possible to perform a 
comprehensive PTSD assessment.  At the time, the veteran 
lacked the ability to provide the amount and depth of 
information needed.  The mental status examination suggested 
deficits in some aspects of his cognitive functioning.  The 
examiner opined that there was no clear evidence of a major 
change in PTSD symptoms since the last VA examination.  The 
current change in functioning appeared to be largely a 
consequence of his deteriorating physical health and related 
to the loss of a childhood friend, which appeared to have 
exacerbated the veteran's depression.  The examiner assigned 
the veteran a GAF of 50.  


II.  Laws and Regulations

As set forth above, at the time of his death, the veteran had 
a pending claim for an increased rating for service-connected 
PTSD.  As a matter of law, veterans' claims do not survive 
their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).
The provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

In this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
Thus, the merits of the claim for an increased rating for the 
purpose of accrued benefits will be addressed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  Id. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

Informed by 38 C.F.R. §§ 4.3, 4.7, and the benefit of the 
doubt doctrine, the severity of the veteran's service-
connected PTSD at the time of his death warrants a 70 percent 
disability evaluation, for the purpose of accrued benefits.

Particularly, the psychiatry treatment notes from July 1998 
to August 2000 indicated persistent, and increasing 
syptomatology.  The veteran consistently reported that he did 
not want to live, and generally denied suicidal thoughts.  In 
June 2000, however, the veteran related that he had had 
thoughts of suicide.  

Also, the veteran reported that he had escalating difficulty 
maintaining relationships, and felt alienated from his 
family.  He did not want to go out in his community due to 
problems he had related to PTSD, like intrusive thoughts of 
the war, which in turn, seemed to cause incontinence.  

The VA examiner from the July 2000 VA examination stated that 
a complete assessment concerning the severity of the 
veteran's PTSD could not be performed due his difficulties 
with other overriding medical concerns.  Regardless, in 
various statements preceding his death, the veteran continued 
to assert that his PTSD had worsened, and treatment records 
reflected the chronic nature of the disability.  The VA 
examiner's conclusion does not weigh against the appellant's 
claim.  As such, because the record contains evidence of 
symptomatology reflected in the criteria for a 70 percent 
rating, the appellant's claim is granted on that basis.

The manifestation of the veteran's PTSD, however, is not 
reflective of the maximum 100 percent rating.  Even with his 
medical difficulties at the July 2000 VA examination, the 
veteran remained oriented to time, and his memory was intact.  
The reported symptoms contained in treatment notes did not 
reflect that the veteran had persistent delusions or 
hallucinations, gross impairment of communication, gross 
impairment of thought processes, or grossly inappropriate 
behavior.  His attending physician did not record that the 
veteran had a persistent danger of hurting himself or others.  

A 100 percent rating contemplates total occupational and 
social impairment.  Though the manifestation of the veteran's 
disability at the time of his death warrants a 70 percent 
rating, the record does not contain the evidence to reflect 
the criteria necessary for the maximum schedular.  


ORDER

Entitlement to a 70 percent rating for PTSD, for the purpose 
of accrued benefits, is granted.   



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


